Order entered August 26, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01158-CV

                TRAILBLAZER HEALTH ENTERPRISES, LLC AND
            BLUE CROSS BLUE SHIELD OF SOUTH CAROLINA, Appellants

                                                V.

                                   BOXER F2, L.P., Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-07070

                                            ORDER
       The Court has before it appellants’ August 22, 2013 “unopposed motion for extension of

time to file appellants’ petition for permission to appeal amended order on motions for summary

judgment, allowing interlocutory appeal and staying case signed August 6, 2013.” The Court

GRANTS the motion and ORDERS that the petition for permission to appeal that was tendered

on August 22, 2013 be timely filed as of today’s date. The Court further ORDERS that any

response to the petition be filed by September 5, 2013, and that, if a response is filed, any reply

in support of the petition be filed by September 12, 2013. See TEX. R. APP. P. 28.3 (f).


                                                      /s/   DOUGLAS S. LANG
                                                            JUSTICE